Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


 Joshua Jacobs, Appellant                                 Appeal from the 102nd District Court of
                                                          Bowie County, Texas (Tr. Ct. No. 14F1096-
 No. 06-16-00008-CR           v.                          102). Opinion delivered by Justice Moseley,
                                                          Chief Justice Morriss and Justice Burgess
 The State of Texas, Appellee                             participating.



         As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for a new
trial.
         We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                         RENDERED NOVEMBER 10, 2016
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk